Citation Nr: 1235870	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-03 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether an October 1984 RO decision denying the Veteran's claim for an increased rating for a right knee disability contains clear and unmistakable error (CUE).

2.  Whether an October 1992 RO decision denying the Veteran's claim for an increased rating for a right knee disability contains CUE.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 1984. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was afforded Central Office hearings with the undersigned Veterans Law Judge in January 2010 and October 2011.  Transcripts of the hearings have been associated with the claims file.

The July 2010 Board decision indicates that the issues of CUE pertain only to an October 1984 rating decision.  This is in error, as the CUE claims involve both October 1984 and October 1992 RO decisions.

Initially, the Board decided this case in a February 1, 2012 decision.  However, the Veteran subsequently submitted a Motion for Reconsideration, which included hospital and surgical reports from the period from May 1984 to June 1984 that were not previously associated with the claims file.  In light of the additional evidence, as discussed below, the Board vacates that February 2012 decision, only as to the Veteran's claim of CUE in the October 1984 and October 1992 rating decisions.  In an October 2012 statement, the Veteran's representative waived RO consideration of this additional evidence submitted by the Veteran. 

The Board had already remanded the issue of service connection for a back disability in the February 2012 decision.  This claim was subsequently granted in a May 2012 RO rating decision.  Accordingly, that issue is undisturbed by the Board's vacatur action herein.

The issue of CUE in an October 1991 rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board finds that this new claim was made in the context of the Veteran's most recent Board hearing.  The Veteran's representative indicated that there was error when the claim for an increased rating was denied, as he did not appear at a VA examination.  The rating decision that denied the Veteran's claim on this basis was dated in October 1991.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to an effective date earlier than December 9, 2003, for a 10 percent evaluation for right knee osteoarthritis has also been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This new claim was also raised during the Veteran's most recent Board hearing.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran also submitted additional evidence to the Board in December 2011. Although a waiver of RO adjudication was not submitted with the additional evidence, the Board finds that remand is not necessary for such waiver as the evidence is not relevant to those issues of CUE decided herein, as CUE claims are based on the record as it existed at the time of the decisions being challenged.


ORDER TO VACATE 

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R.  § 20.904 (2011). 

In a February 1, 2012 decision, the Board denied the Veteran's claims of CUE in October 1984 and October 1992 RO rating decisions.  The Veteran submitted a Motion for Reconsideration, which included hospital and surgical reports from the period of May 1984 to June 1984 that were not previously associated with the claims file.  Unfortunately, the aforementioned decision did not consider this evidence.  

The failure to consider the additional evidence may deprive a claimant of due process.  In light of this newly received evidence, the Board will vacate its February 1, 2012, decision with regard to the issues of CUE in October 1984 and October 1992 RO rating decisions, as it was not based on all available evidence and the Veteran was thereby deprived of due process. 


FINDINGS OF FACT

1.  The October 1984 and October 1992 rating decisions were consistent with the law and supported by evidence then of record.

2.  There is no undebatable error of fact or law in the October 1984 and October 1992 denials that would change the outcomes regarding the claims of entitlement to increased ratings for a right knee disability.


CONCLUSION OF LAW

The RO's October 1984 and October 1992 decisions, which denied the Veteran's claim of entitlement to increased ratings for a right knee disability, were not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R.  §§ 3.105(a), 20.1403 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

Clear and unmistakable error is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  To determine whether clear and unmistakable error was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

In order to find that the October 1984 and October 1992 decisions were clearly and unmistakably erroneous, it must be concluded that, from the evidence of record at the time the decisions were made, the only possible conclusion was that an award of increased ratings were due the Veteran.  CUE requires that error, otherwise prejudicial, must appear undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

The relevant laws and regulations in effect in at the time of the October 1984 and October 1992 rating decisions with respect to the assignment of a disability evaluation for the knees were essentially the same as those presently in effect.  Diagnostic Codes 5260 and 5261 are applicable to limitation of the leg.  Diagnostic Code 5260 provides that a rating of 10 percent is warranted for flexion limited to 45 degrees.  A 10 percent disability rating is allowed under Diagnostic Code 5261 when extension of the leg is limited to at least 10 degrees.  See 38 C.F.R. §  4.71(a), Diagnostic Codes 5260, 5261.  

The Board notes VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  

Additionally, VA General Counsel opinions provide that separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

The aforementioned VA General Counsel opinions were issued many years after the October 1984 and October 1992 rating decisions, and were not applicable at that time.  A determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); see also Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).   New interpretations of a law subsequent to an RO decision cannot form the basis for a valid claim of CUE.  See Smith (Rose) v. West, 11 Vet. App. 134, 137 (1998).   See also VAOPGCPREC 25-95 (Dec. 6, 1995) and 38 C.F.R. § 3.105.

The Board notes that a minimum 30 percent disability rating is warranted under Diagnostic Code 5256 when there is ankylosis of the knee with favorable angle in full extension or in slight flexion between 0 and 10 degrees.  Diagnostic Code 5258 provides for a 20 percent disability rating when there is cartilage, semilunar, dislocated, with frequent episodes of "locking", pain, and effusion into the joint.  A rating in excess of 10 percent rating is not available under Diagnostic Code 5259.     

In the October 1984 rating action, the Veteran was awarded service connection for his right knee disability, with a 10 percent disability rating under Diagnostic Code 5257 as of his discharge from service on September 26, 1984.

The Veteran has alleged that clear and unmistakable error was made in the October 1984 rating decision because he was not afforded a VA examination but was instead rated based on his service treatment records because he had just been discharged from service.

More recently in July 2012, the Veteran submitted additional service treatment records, which included May 1984 to June 1984 hospital and surgical reports that were not previously associated with the claims file.  The Veteran asserts that these records show that he should have been rated higher than the initial 10 rating percent assigned as they show that a foreign body was left in his knee during surgery.  

The October 1992 rating decision confirmed and continued the 10 percent evaluation for the right knee disability.  The Veteran has alleged that clear and unmistakable error was made in that October 1992 rating decision.  Specifically, he indicates that the failure to award a separate rating for arthritis, which was shown in a VA treatment note dated May 10, 1991, constitutes CUE.  The Veteran's date of claim was May 21, 1991.  However, the Board notes in this regard that an April 1992 x-ray showed an impression of knee effusion and was silent with respect to any findings of arthritis.  Further, a September 30, 1992, VA orthopedic examination of the right knee reveals that x-rays were negative for degenerative joint disease.  Moreover, the Veteran is essentially arguing that a subsequent interpretation of the rating criteria should be considered.  However, as noted above, new interpretations of a law subsequent to an RO decision cannot form the basis for a valid claim of CUE.

The Board finds that the contentions outlined above amount to a dispute over how the evidence was evaluated by the RO, and the weight of probative value attached to the evidence.  Simply to allege that previous adjudications improperly weighed and evaluated the evidence, or failed to apply the benefit-of-the-doubt doctrine, or failed to give reasons and bases, can never rise to the stringent definition of CUE.  The award of a 10 percent disability rating was correct (or, more specifically, was not undebatably incorrect) given the state of the evidence at that time.  The award was factually supportable by the record at that time, and both the positive and negative evidence of record were acknowledged.  

Even considering the additional hospital and surgical reports submitted by the Veteran, which are considered constructively of record, there is nothing in these records to show unequivocally that a higher rating should have been awarded.  Significantly, the October 1984 rating decision clearly documented that the RO knew of the surgery and primarily based on the rating assigned on a subsequent September 1984 service treatment record, which while showing knee pain and swelling post surgery, also documented normal range of motion.  Moreover, simply having a foreign body in the knee does not allow for a higher evaluation, as ratings are assigned under the pertinent rating criteria based on the overall function of  the knee.  

Furthermore, while the Veteran has also contended that due process was denied in failing to provide him a VA examination, "(b)road-brush" allegations of "failure to follow the regulations" or "failure to give due process" are also insufficient to establish CUE.  See Fugo, 6 Vet. App. at 44.  In this vein, the Board also calls attention to Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), in which the United States Court of Appeals for the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.

Additionally, there is no showing of legal error, and the Veteran has not so contended.  To the extent that the Veteran and his representative may disagree with how the facts were weighed or evaluated by the RO in reaching its decisions or whether due process was followed in providing a VA examination, the Board notes that such disagreement alone is insufficient to constitute CUE.  See Russell, Fugo, supra. 

In conclusion, the Board finds that the correct laws and facts were before the RO in October 1984 and October 1992 and that the decisions were supported by the record and law in existence at that time.  In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the RO decisions that denied entitlement to increased ratings for a right knee disability. 

As a final matter, the Board notes that notice pursuant to the Veterans Claims Assistance Act of 2000 has not been provided.  However, the case of Livesay v. Principi, 15 Vet. App. 165 (2001) held that the VCAA does not apply to motions for CUE.


[ORDER ON NEXT PAGE]
ORDER

October 1984 and October 1992 RO decisions that denied the Veteran's claim for an increased rating for a right knee disability did not contain clear and unmistakable error and the appeal is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


